Opinion by
Tilson, J.
In accordance with stipulation of counsel embroidered articles similar to those involved in United States v. Smith (12 Ct. Cust. Appls. 384, T. D. 40544) and Pustet v. United States (13 id. 530, T. D. 41396), Normandy laces similar to those the subject of United States v. Amrein (26 C. C. P. A. 353, C. A. D. 40), embroidered scarfs in part of beaded fringes, and filet lace articles similar to those the subject of United States v. Jabara (22 C. C. P. A. 77, T. D. 47065) were held dutiable at 75 percent under paragraph 1430. Merchandise in chief value of cellulose filaments the same as those the subject of Abstract 37230 was held dutiable at 60 percent under paragraph 31.